Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Robert F. Kirk, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Avistar Communications Corporation on Form 10-Q for the fiscal quarter ended March 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Avistar Communications Corporation. By: /s/ Robert F. Kirk Robert F. Kirk Chief Executive Officer Date: May 4, 2012 (Principal Executive Officer) I, Elias A. MurrayMetzger, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Avistar Communications Corporation on Form 10-Q for the fiscal quarter ended March 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Avistar Communications Corporation. By: /s/ Elias A. MurrayMetzger Elias A. MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary Date: May 4, 2012 (Principal Financial and Accounting Officer)
